DETAILED ACTION
Claims 1-20 are pending. 
Priority: 2/25/2019(16/284,273)
Assignee: Micron

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 recites the limitation "third controller" in claim 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that whether the third controller is related to the second controller. It is interpreted to be another type of computing device. 
Claims 15 recites the limitation "storage controller" in las line of claim 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that whether the storage controller is related to the host or second controller. It is interpreted to be either a part of another unnamed controller or host. 




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al.(2019/0155514).

As per claim 1, Cho discloses:
A system, comprising: 
a host(Cho, [Fig. 1 -- processor], [0037 -- The host interface 1160 may include a protocol for performing data exchange between the host and the controller 1100.]);
 a memory device(Cho, [Fig. 1 – semiconductor memory device]); 
and a controller coupled to the host and the memory device(Cho, [Fig. 1 – Compression engine Loading buffer]), wherein the controller is configured to: 
receive a block of data from the memory device(Cho, [Fig. 7, s740; 0076 -- The processor 1110 may control the semiconductor memory device 100 and load map segments stored in the system block at step S740.]);
perform an operation on the block of data to reduce a size of the block of data from a first size to a second size(Cho, [0077 -- At step S750, the compression engine 1120 may generate lo compressed map segments by compressing the map segments loaded from the semiconductor memory device 100. During the compression operation, metadata corresponding to the respective compressed map segments may be generated.]);
 and transfer the block of data having the reduced size associated therewith to the host(Cho, [0078 -- The compressed map segments generated by the compression engine 1120 and the metadata corresponding thereto may be stored to the map data loading buffer 1140 at step S760. For example, the compressed map segments may be stored to one or more empty main slots selected at step S730.]).

As per claim 2, the rejection of claim 1 is incorporated, in addition Cho discloses:
wherein the controller is configured to convert the block of data to a logical record as part of performance of the operation on the block of data to reduce the size of the block of data(Cho, [0035 -- The map data loading buffer 1140 may store the compressed map segments and the metadata that are output from the compression engine 1120. The processor 1110 may copy the compressed map segments from the map data loading buffer 1140 into the RAM 1150 using the metadata stored in the map data loading buffer 1140.]).

As per claim 6, the rejection of claim 1 is incorporated, in addition Cho discloses:
wherein the controller is further configured to transfer the block of data having the reduced size associated therewith to the memory device(Cho, [0077 -- At step S750, the compression engine 1120 may generate lo compressed map segments by compressing the map segments loaded from the semiconductor memory device 100. During the compression operation, metadata corresponding to the respective compressed map segments may be generated.]).

As per claim 7, the rejection of claim 1 is incorporated, in addition Cho discloses:
 wherein the operation on the block of data comprises a filter operation(Cho, [0077 -- At step S750, the compression engine 1120 may generate lo compressed map segments by compressing the map segments loaded from the semiconductor memory device 100]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.(20190065401), and further in view of Dormitzer(20190065401).

As per claim 3, the rejection of claim 1 is incorporated, in addition Cho does not disclose the following, however Dormitzer discloses:
wherein the controller comprises:
 a first controller portion to request the block of data from the memory device(Dormitzer, [0103 --  Alternatively, the accelerator sled 1640 may read from the memory, as indicated in block 1982, such as by reading from the RAM, as indicated in block 1984, or by reading from a register, as indicated in block 1986]);
 a plurality of computing devices that each comprise a processing unit and a cache to perform the operation on the block of data(Dormitzer, [0063 -- Referring now to FIG. 12, in some embodiments, the sled 400 may be embodied as a storage sled 1200. The storage sled 1200 is optimized, or otherwise configured, to store data in a data storage 1250 local to the storage sled 1200. For example, during operation, a compute sled 800 or an accelerator sled 1000 may store and retrieve data from the data storage 1250 of the storage sled 1200. ]); 
and a second controller portion to control the plurality of computing devices to perform the operation on the block of data(Dormitzer, [0075 -- Referring now to FIG. 15, a system for executing one or more workloads (e.g., applications) may be implemented in accordance with the data center 100. In the illustrative embodiment, the system 1510 includes an orchestrator server 1520, which may be embodied as a managed node comprising a compute device (e.g., a compute sled 800) executing management software (e.g., a cloud operating environment, such as OpenStack) that is communicatively coupled to multiple sleds 400 including a large number of compute sleds 1530 (e.g., each similar to the compute sled 800), memory sleds 1540 (e.g., each similar to the memory sled 1400), accelerator sleds 1550 (e.g., each similar to the memory sled 1000), and storage sleds 1560 (e.g., each similar to the storage sled 1200). ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Dormitzer into the system of Cho for the benefit of providing exclusion of a local or on-board power supply to facilitate reduction in the overall footprint of the chassis-less circuit board substrate, which increases the thermal cooling characteristics of the various electrical components mounted on the chassis-less circuit board substrate.

As per claim 4, the rejection of claim 3 is incorporated, in addition Cho does not disclose the following, however Dormitzer discloses:
wherein the second controller portion comprises a computing device that is one of the computing devices of the plurality(Dormitzer, [0049 -- Referring now to FIG. 8, in some embodiments, the sled 400 may be embodied as a compute sled 800. The compute sled 800 is optimized, or otherwise configured, to perform compute tasks. Of course, as discussed above, the compute sled 800 may rely on other sleds, such as acceleration sleds and/or storage sleds, to perform such compute tasks]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Dormitzer into the system of Cho for the benefit of providing exclusion of a local or on-board power supply to facilitate reduction in the overall footprint of the chassis-less circuit board substrate, which increases the thermal cooling characteristics of the various electrical components mounted on the chassis-less circuit board substrate.


As per claim 5, the rejection of claim 3 is incorporated, in addition Cho does not disclose the following, however Dormitzer discloses:
wherein the second controller portion is configured to allocate and de-allocate computing resources to the plurality of computing devices to perform the operation on the block of data(Dormitzer, [0027 -- By disaggregating resources to sleds comprised predominantly of a single type of resource (e.g., compute sleds comprising primarily compute resources, memory sleds containing primarily memory resources), and selectively allocating and deallocating the disaggregated resources to form a managed node assigned to execute a workload, the data center 100 provides more efficient resource usage over typical data centers comprised of hyperconverged servers containing compute, memory, storage and perhaps additional resources)]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Dormitzer into the system of Cho for the benefit of providing exclusion of a local or on-board power supply to facilitate reduction in the overall footprint of the chassis-less circuit board substrate, which increases the thermal cooling characteristics of the various electrical components mounted on the chassis-less circuit board substrate.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.(20190065401), and further in view of Geiger et al.(20030061457).

As per claim 8, the rejection of claim 1 is incorporated, in addition Cho does not explicitly disclose the following, however Geiger discloses:
wherein the operation on the block of data comprises a gather-scatter operation(Geiger, [0161 -- Here, the DME 204 uses the start address for the compressed data, i.e., the destination start addresses to write the data to the destination system memory. In one embodiment, the DME 204 is a scatter-gather data movement engine (e.g., scatter-gather DMA controller).]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Geiger into the system of Cho for the benefit of Improving overall memory performance and dynamically adjusts allocation size of the compressed memory cache.


Claim 9-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dormitzer(20190065401), and further in view of Cho et al.(20190065401).

As per claim 9, Dormitzer discloses:
A method, comprising:
 receiving, by a plurality of computing devices coupled to a first controller, a block of data from a memory device coupled to the computing devices(Dormitzer, [0103 --  Alternatively, the accelerator sled 1640 may read from the memory, as indicated in block 1982, such as by reading from the RAM, as indicated in block 1984, or by reading from a register, as indicated in block 1986], [0071 -- For example, during operation, a compute sled 800 or an accelerator sled 1000 may remotely write to and/or read from one or more of the memory sets 1430, 1432 of the memory sled 1200 using a logical address space that maps to physical addresses in the memory sets 1430, 1432]);
causing, by a second controller coupled to the plurality of computing devices, performance of an operation on the block of data(Dormitzer, [0060 -- The accelerator circuits 1020 may be embodied as any type of processor, co-processor, compute circuit, or other device capable of performing compute or processing operations.], [0063 --  For example, during operation, a compute sled 800 or an accelerator sled 1000 may store and retrieve data from the data storage 1250 of the storage sled 1200.]);
Dormitzer does not explicitly disclose the following, however Cho discloses:
the operation is to reduce a size of the block of data from a first size to a second size(Cho, [0077 -- At step S750, the compression engine 1120 may generate lo compressed map segments by compressing the map segments loaded from the semiconductor memory device 100. During the compression operation, metadata corresponding to the respective compressed map segments may be generated.]);
and transferring the block of data having the second size to a host couplable to the first controller(Cho, [0078 -- The compressed map segments generated by the compression engine 1120 and the metadata corresponding thereto may be stored to the map data loading buffer 1140 at step S760. For example, the compressed map segments may be stored to one or more empty main slots selected at step S730.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Cho into the system of Dormitzer for the benefit of reducing memory consumption and simplifying the design of firmware. The map segments are compressed in different sizes to increase the efficiency of compression operation and manage the map data efficiently. 

As per claim 10, the rejection of claim 9 is incorporated, in addition Dormitzer discloses:
causing, using a third controller, the blocks of data to be transferred from the memory device to the first controller(Dormitzer, [0064 --  For example, during operation, a compute sled 800 or an accelerator sled 1000 may store and retrieve data from the data storage 1250 of the storage sled 1200. ]).

As per claim 11, the rejection of claim 9 is incorporated, in addition Dormitzer does not explicitly disclose the following, however Cho discloses:
wherein performance of the operation on the block of data further comprises performing a filtering operation on the block of data(Cho, [0077 -- At step S750, the compression engine 1120 may generate lo compressed map segments by compressing the map segments loaded from the semiconductor memory device 100]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Cho into the system of Dormitzer for the benefit of reducing memory consumption and simplifying the design of firmware. The map segments are compressed in different sizes to increase the efficiency of compression operation and manage the map data efficiently. 

As per claim 12, the rejection of claim 9 is incorporated, in addition Dormitzer does not explicitly disclose the following, however Cho discloses:
converting the blocks of data to a logical record as part of performance of the operation on the block of data(Cho, [0035 -- The map data loading buffer 1140 may store the compressed map segments and the metadata that are output from the compression engine 1120. The processor 1110 may copy the compressed map segments from the map data loading buffer 1140 into the RAM 1150 using the metadata stored in the map data loading buffer 1140.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Cho into the system of Dormitzer for the benefit of reducing memory consumption and simplifying the design of firmware. The map segments are compressed in different sizes to increase the efficiency of compression operation and manage the map data efficiently. 

As per claim 13, the rejection of claim 9 is incorporated, in addition Dormitzer discloses:
allocating, by the second controller, resources corresponding to respective computing devices among the plurality of computing devices to perform the operation on the block of data(Dormitzer, [0075 -- In some embodiments, the orchestrator server 1520 may generate a map of heat generation in the data center 100 using telemetry data (e.g., temperatures, fan speeds, etc.) reported from the sleds 400 and allocate resources to managed nodes as a function of the map of heat generation and predicted heat generation associated with different workloads, to maintain a target temperature and heat distribution in the data center 100]).

As per claim 14, the rejection of claim 9 is incorporated, in addition Dormitzer discloses:
managing, using the second controller, computing resources associated with the first controller(Dormitzer, [0075 --  In the illustrative embodiment, the system 1510 includes an orchestrator server 1520, which may be embodied as a managed node comprising a compute device (e.g., a compute sled 800) executing management software (e.g., a cloud operating environment, such as OpenStack) that is communicatively coupled to multiple sleds 400 including a large number of compute sleds 1530 (e.g., each similar to the compute sled 800), memory sleds 1540 (e.g., each similar to the memory sled 1400), accelerator sleds 1550 (e.g., each similar to the memory sled 1000), and storage sleds 1560 (e.g., each similar to the storage sled 1200).]).

As per claim 15, Dormitzer discloses:
An apparatus, comprising: 
a memory device(Dormitzer, [0063 --  For example, during operation, a compute sled 800 or an accelerator sled 1000 may store and retrieve data from the data storage 1250 of the storage sled 1200.]);
 a first controller coupled to the memory device and comprising a plurality of computing devices(Dormitzer, [0071 -- Referring now to FIG. 14, in some embodiments, the sled 400 may be embodied as a memory sled 1400. The storage sled 1400 is optimized, or otherwise configured, to provide other sleds 400 (e.g., compute sleds 800, accelerator sleds 1000, etc.) with access to a pool of memory (e.g., in two or more sets 1430, 1432 of memory devices 720) local to the memory sled 1200]); 
and a second controller coupled to the memory device and the first controller,(Dormitzer, [0075 -- Referring now to FIG. 15, a system for executing one or more workloads (e.g., applications) may be implemented in accordance with the data center 100. In the illustrative embodiment, the system 1510 includes an orchestrator server 1520, which may be embodied as a managed node comprising a compute device (e.g., a compute sled 800) executing management software (e.g., a cloud operating environment, such as OpenStack) that is communicatively coupled to multiple sleds 400 including a large number of compute sleds 1530 (e.g., each similar to the compute sled 800), memory sleds 1540 (e.g., each similar to the memory sled 1400), accelerator sleds 1550 (e.g., each similar to the memory sled 1000), and storage sleds 1560 (e.g., each similar to the storage sled 1200). ]); 
Dormitzer does not explicitly disclose the following, however Cho discloses:
wherein the first controller is configured to:
 receive a block of data from the memory device(Cho, [Fig. 7, s740; 0076 -- The processor 1110 may control the semiconductor memory device 100 and load map segments stored in the system block at step S740.]);
 perform an operation on the block of data to reduce a size of the block of data from a first size to a second size(Cho, [0077 -- At step S750, the compression engine 1120 may generate lo compressed map segments by compressing the map segments loaded from the semiconductor memory device 100. During the compression operation, metadata corresponding to the respective compressed map segments may be generated.]); 
and cause the block of data having the reduced size associated therewith to be transferred to circuitry external to the storage controller(Cho, [0078 -- The compressed map segments generated by the compression engine 1120 and the metadata corresponding thereto may be stored to the map data loading buffer 1140 at step S760. For example, the compressed map segments may be stored to one or more empty main slots selected at step S730.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Cho into the system of Dormitzer for the benefit of reducing memory consumption and simplifying the design of firmware. The map segments are compressed in different sizes to increase the efficiency of compression operation and manage the map data efficiently. 

As per claim 17, the rejection of claim 15 is incorporated, in addition Dormitzer discloses:
wherein the first controller is configured to perform the operation on the block of data by performance of operations in which at least some of the data is ordered, reordered, removed, or discarded(Dormitzer, [0059 --  The accelerator sled 1000 is optimized, or otherwise configured, to perform specialized compute tasks, such as machine learning, encryption, hashing, or other computational-intensive task.]).

As per claim 18, the rejection of claim 15 is incorporated, in addition Dormitzer discloses:
 logic coupled to the first controller and configured to perform one or more additional operations on the block of data prior to an operation performed by one of the computing devices(Dormitzer, [0059 --  The accelerator sled 1000 is optimized, or otherwise configured, to perform specialized compute tasks, such as machine learning, encryption, hashing, or other computational-intensive task.]).



As per claim 20, the rejection of claim 15 is incorporated, in addition Dormitzer discloses:
 wherein the first controller comprises: a first controller portion to request the block of data from the memory device(Dormitzer, [0101 -- As indicated in block 1948, the accelerator sled 1640 may receive a request that includes the unique identifier associated with one of the queues (e.g., a read queue or a write queue) established in block 1930. As indicated in block 1950, the accelerator sled 1640 may receive a request to write data, or as indicated in block 1952, may receive a request to read data. Subsequently, the method 1900 advances to block 1954 of FIG. 21, in which the accelerator sled 1640 determines an accelerator device 1660 to which the request is directed.]); 
a plurality of computing devices that each comprise a processing unit and a cache to perform the operation on the block of data(Dormitzer, [0059 -- Referring now to FIG. 10, in some embodiments, the sled 400 may be embodied as an accelerator sled 1000. The accelerator sled 1000 is optimized, or otherwise configured, to perform specialized compute tasks, such as machine learning, encryption, hashing, or other computational-intensive task.]);
 and a second controller portion to control the plurality of computing devices to perform the operation on the block of data, wherein the second controller portion is configured to allocate and de-allocate computing resources to the plurality of computing devices to perform the operation on the block of data(Dormitzer, [0027 -- By disaggregating resources to sleds comprised predominantly of a single type of resource (e.g., compute sleds comprising primarily compute resources, memory sleds containing primarily memory resources), and selectively allocating and deallocating the disaggregated resources to form a managed node assigned to execute a workload, the data center 100 provides more efficient resource usage over typical data centers comprised of hyperconverged servers containing compute, memory, storage and perhaps additional resources)]).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dormitzer(20190065401), and further in view of Cho et al.(20190065401), and further in view of Bhandaru et al.(20200117642).

As per claim 16, the rejection of claim 15 is incorporated, in addition Dormitzer does not explicitly disclose the following, however Bhandaru discloses:
each of the plurality of computing devices comprise a processing unit and a memory array configured as a cache for the processing unit, and the processing unit of each computing device is configured with a reduced instruction set architecture(Bhandaru, [0044 -- Processing device 702 represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like. More particularly, the processing device may be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Bhandaru into the system of Dormitzer for the benefit of processing device determines optimal data size for data deduplication operation so as to perform deduplication operation for the data object based on the determined size of the data block in optimal manner.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dormitzer(20190065401), and further in view of Cho et al.(20190065401), and further in view of Geiger et al.(20030061457).

As per claim 19, the rejection of claim 15 is incorporated, in addition Dormitzer does not explicitly disclose the following, however Geiger discloses:
wherein the operation on the block of data comprises a filter operation or a gather-scatter operation, or both(Geiger, [0161 -- Here, the DME 204 uses the start address for the compressed data, i.e., the destination start addresses to write the data to the destination system memory. In one embodiment, the DME 204 is a scatter-gather data movement engine (e.g., scatter-gather DMA controller).]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Geiger into the system of Dormitzer for the benefit of Improving overall memory performance and dynamically adjusts allocation size of the compressed memory cache.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132